DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-60 are presented for examination. 

 Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 26-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation "one or more non-transitory memories into which a tag corresponding to the HV field device has been provisioned and stored," in line 8, which is not clearly understood.
Claims 27-42 rejected because they incorporate the deficiencies of claim 26.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	1.  A system for managing nodes of a nodal communication network of a process control or automation system, the system comprising: a network node manager communicatively connected to the nodal communication network, the network node manager including: a mapping database storing associations of respective tags of a plurality of devices utilized in the process control or automation system to respective endpoint identifications utilized in the nodal communication network, the plurality of devices including one or more highly versatile field devices having respective one or more physical components that perform respective physical functions during run-time operations of the process control or automation system to control an industrial process; and a state database storing respective states of the plurality of devices; and a Domain Name Service (DNS) that is accessible to the network node manager, the DNS to provide, via the nodal communication network, a response to a request for an endpoint identification of a particular device of the plurality of devices, the response generated based on the mapping database and the state database of the network node manager.
	The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting collection of data store in a database system that includes information collecting, analyzing processes, nothing in the claim element precludes the step or function from practically being 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a network node manager/a nodal communication network. The device/unit/computer in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of device/unit/computer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The processing 
All of these concepts relate to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
All the dependent claims are also rejected under 35 U.S.C. 101 as being dependent on the rejected base claims and for failing to cure the deficiencies listed above. The entirety of dependent claims 2-25 merely recite further limitations drawn to information being manipulated, and therefore do not impose meaningful limitations or render the idea less abstract.  
The limitations of dependent claims 2-25 are drawn to additional processing of additional information, and therefore do not add a step which is significantly more than the abstract idea. A particularly claimed abstract idea (in this case, particularly claiming the data obtained and data transformation) does not make an abstract idea less abstract (limitations drawn to the abstract idea are not significantly more than the abstract idea itself).
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.
	Examiner's note: To qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter 
Allowable Subject Matter
7.	Claims 43-60 are allowed over prior art.


8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	 Zhang, US publication no. 2015/0066979 discloses an automation control system, comprising: a database; a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the apparatus to: receive at least one device identifier and at least one address corresponding to each of the at least one device identifier; store the at least one device identifier and the corresponding at least one address in the database; receive data inputted through a user device; compare at least a first portion of the inputted data with the at least one device identifier stored in the database to detect a matching device identifier; search the database to identify an address corresponding to the matching device identifier; and transfer operation data according to instructions included in a second portion of the inputted data to the identified address.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mar. 21, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115